DETAILED ACTION

Claims 1, 2, 24, 25 and 27-34 are currently pending.  Claims 3-23, 26 and 35-43 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/US20/13546 filed on January 14, 2020, which claims priority from U.S. Provisional Application No. 62/883,442 filed on August 6, 2019, U.S. Provisional Application No. 62/849,297, filed on May 17, 2019 and U.S. Provisional Application No. 62/792,816 filed on January 15, 2019. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 of the instant application claim a compound of formula (I) 
    PNG
    media_image1.png
    122
    200
    media_image1.png
    Greyscale
or formula (II) 
    PNG
    media_image2.png
    114
    189
    media_image2.png
    Greyscale
wherein R1 is       –P(O)(OH)2, -C(O)N(R9)C2-6alkyl-OC(O)R7, 
    PNG
    media_image3.png
    143
    165
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    153
    140
    media_image4.png
    Greyscale
.
In the instant specification, the only claimed compound that has been exemplified and studied is compound 5 which is a compound of formula I wherein R1 is –P(O)(OH)2, R2, R3, R4 and R5 are halogen and R6 is hydrogen.  However, the claims 
35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the "specification shall contain a written description of the invention ...." This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111,1114 (Fed. Cir. 1991); see also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing the history and purpose of the written description requirement); In re Curtis, 354 F.3d 1347, 1357, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) ("conclusive evidence of a claim’s enablement is not equally conclusive of that claim’s satisfactory written description"). The written description requirement has several policy objectives. "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert, denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaffv. Wells Bees., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); EliLilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm.,927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 
In the present case, the important factors leading to a conclusion of inadequate written description is the breadth of the claims, the absence of a sufficient number of working examples, and the lack of predictability in the art.
The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.  The rejected claims are extremely broad.  The claims encompass compounds of formula I or II wherein there are numerous substituents for R1-R6.  Thus the claims encompass thousands of compounds.
Out of all of the thousands of compounds as claimed in the rejected claims, Applicant has described only one compound in the instant specification (Example 1 page 91).  There is no disclosure of any compound as claimed wherein R1 is other than - P(O)(OH)2 and thus the instant specification does not provide any evidence that Applicant was in possession of the entire scope of the claimed invention prior to the effective filing of the instant application. Lack of a working example, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.  In the instant case, the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) Vas-Cath at page 1116).
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: ...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572, 41 USPQ2d 1961, 1966(1997); In re Gosteli, 872 F.2d 1008, 1012,10 USPQ2d 1614, 1618 (Fed Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.") Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. For example, disclosure of only a method of making the invention and the function may not be sufficient to support a product claim other than a product-by-process claim. See, e.g., Fiers v. Revel, 984 F.2d at 1169, 25 USPQ2d at 1605; Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021.
 skilled artisan could not completely envisage Applicants’ invention. Moreover, it is clear that the written description requirement has not been met since Applicant has not provided any evidence that Applicant was in possession of the entire scope of the claimed invention prior to the effective filing of the instant application. Thus the cited claims of the instant application are not supported by the instant specification and thus a rejection under 35 USC 112 (a) for failing to comply with the written description requirement is proper.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 1, 2, 24, 25, 27-31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Pelcman et al. U.S. Publication No. 2009/0143455 A1 in view of Jornada et al. (Molecules, 2016, 21(1), 42).
Claims 1, 2, 24, 25, 27-31, 33 and 34 of the instant application claim a compound of formula (I) 
    PNG
    media_image1.png
    122
    200
    media_image1.png
    Greyscale
or formula (II) 
    PNG
    media_image2.png
    114
    189
    media_image2.png
    Greyscale
wherein R1 is –P(O)(OH)2.
Pelcman et al. teaches compounds of formula I having the following structure
    PNG
    media_image5.png
    174
    220
    media_image5.png
    Greyscale
(abstract).  Pelcman et al. teaches that these compounds are useful for the inhibition of the activity of lipoxygenases such as 15-lipoxygenase and thus for the treatment of inflammatory diseases [0001].  Pelcman et 2 or CF3 provided that at least one of the R1 and R2 does not represent H; X1 and X2 may represent a halogen and n may be 0, 1 or 2 [0032].
Pelcman et al. does not specifically exemplify compound of formula I wherein one of the pyrazole nitrogen atoms contain a methyl phosphate substituent.
However Pelcman et al. further teaches that although compounds of formula I and salts thereof may possess pharmacological activity as such, certain pharmaceutically-acceptable (e.g. "protected") derivatives of compounds of the invention may exist or be prepared which may not possess such activity, but may be administered parenterally or orally and thereafter be metabolized in the body to form compounds of the invention [0117]. Such compounds (which may possess some pharmacological activity, provided that such activity is appreciably lower than that of the "active" compounds to which they are metabolized), may therefore be described as "prodrugs" of compounds of formula I and all prodrugs of compounds of formula I are included within the scope of the invention [0117].  Pelcman et al. further teaches that by "prodrug of a compound of formula I", we include compounds that form a compound of formula I, in an experimentally-detectable amount, within a predetermined time (e.g. about 1 hour), following oral or parenteral administration [0118]. 
Jornada et al. teaches that prodrug design is a widely known molecular modification strategy that aims to optimize the physicochemical and pharmacological properties of drugs to improve their solubility and pharmacokinetic features and decrease their toxicity (abstract).  Jornada et al. teaches that a prodrug is a poorly active or inactive compound containing the parental drug that undergoes some in vivo 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious and within the skill of an ordinary artisan to design and prepare suitable prodrugs of the compounds of Pelcman et al. based on procedures well-known in the art.  Jornada et al. teaches that prodrug design using phosphate as a common carrier linked to the parent drug is well-known in the art.  Therefore, it would have been obvious to a person of ordinary skill in the art to prepare prodrugs of the compounds of Pelcman et al. utilizing phosphate as a carrier to arrive at the compounds claimed in the instant application.  An ordinary skilled artisan would have been motivated to use any suitable carrier including phosphate with a reasonable expectation of success in producing a prodrug having improved properties.  Therefore the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claim 1, 2, 24, 25 and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Shekdar et al. WO 2011/130707 A2.

    PNG
    media_image1.png
    122
    200
    media_image1.png
    Greyscale
or formula (II) 
    PNG
    media_image2.png
    114
    189
    media_image2.png
    Greyscale
wherein R1 is –P(O)(OH)2.
Shekdar et al. teaches compounds of formula (IV) having the following structure: 
    PNG
    media_image6.png
    156
    353
    media_image6.png
    Greyscale
including formula (Va) 
    PNG
    media_image7.png
    196
    326
    media_image7.png
    Greyscale
and formula (Vb) 
    PNG
    media_image8.png
    200
    342
    media_image8.png
    Greyscale
wherein R1 may be halogen, R3 may 1-10 alkyl which may optionally substituted with 1-3 substituents such as C1-10 alkyl and phosphate (pages 24-27 and claims 1, 4-6).
Shekdar et al. does not specifically exemplify a compound of formula Va or Vb wherein R2 is methyl phosphate.
When a compound is not specifically named, but instead it is necessary to select portions of teachings within a reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited or well delineated. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  Thus the prior art does not appear to provide sufficient specificity, i.e., involves too much "picking and choosing" to give rise to anticipation. See Coming Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect ....the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected the various combinations of features claimed from within the prior art disclosure specifically, a compound of formula Va or Vb wherein R1 is halogen, R3 is hydrogen, R4 is halogen, m is 0-3, and R2 is C1alkyl which is substituted with phosphate, to arrive at the instantly claimed subject matter. 
.

Conclusion
Claims 1, 2, 24, 25 and 27-34 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM